 


117 HRES 73 EH: Providing the Sergeant-at-Arms with the authority to fine Members, Delegates, or the Resident Commissioner for failure to complete security screening for entrance to the House Chamber, and for other purposes.
U.S. House of Representatives
2021-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
117th CONGRESS 
1st Session 
H. RES. 73 
In the House of Representatives, U. S.,

February 2, 2021
 
RESOLUTION 
Providing the Sergeant-at-Arms with the authority to fine Members, Delegates, or the Resident Commissioner for failure to complete security screening for entrance to the House Chamber, and for other purposes. 
 
 
 
1.Imposition of fines for failure to complete security screening for entrance to House chamber 
(a)Imposition by Sergeant-at-Arms 
(1)The Sergeant-at-Arms is authorized and directed to impose a fine against a Member, Delegate, or the Resident Commissioner for failure to complete security screening for entrance to the House Chamber. (2)A fine imposed pursuant to this resolution shall be $5,000 for a first offense and $10,000 for any subsequent offense. 
(3)The Sergeant-at-Arms shall promptly notify in writing the Member, Delegate, or the Resident Commissioner, the Speaker, the Committee on Ethics, and the Chief Administrative Officer of any fine under this subsection. Such notification shall include findings detailing the violation and shall also be made publicly available by the chair of the Committee on Ethics.   (b)Appeal to Committee on Ethics (1)The Member, Delegate, or Resident Commissioner may appeal the fine imposed under subsection (a) in writing to the Committee on Ethics not later than 30 calendar days or five legislative days, whichever is later, after notification pursuant to subsection (a)(3). Such appeal shall include a response to the findings issued by the Sergeant-at-Arms pursuant to such paragraph.  
(2)Upon receipt of an appeal pursuant to paragraph (1), the Committee on Ethics shall have a period of 30 calendar days or five legislative days, whichever is later, to consider the appeal. The fine will be upheld unless the appeal is agreed to by a majority of the Committee. Upon a determination regarding the appeal or if no appeal has been filed at the expiration of the period specified in paragraph (1), the chair of the Committee on Ethics shall promptly notify the Member, Delegate, or the Resident Commissioner, the Speaker, the Sergeant-at-Arms, and the Chief Administrative Officer, and shall make such notification publicly available. The Speaker shall promptly lay such notification before the House. (3)If a Member, Delegate, or Resident Commissioner files an appeal under paragraph (1) prior to the date on which the Committee on Ethics has adopted written rules, the period for the Committee’s consideration of the appeal under paragraph (2) shall begin on the date on which the chair of the Committee notifies the Member, Delegate, or Resident Commissioner that the Committee has adopted such rules. 
(c)Deducting fine from pay 
(1)If a Member, Delegate, or Resident Commissioner against whom a fine is imposed by the Sergeant-at-Arms under subsection (a) has not paid the fine prior to the expiration of the 90-calendar day period which begins on the date described in paragraph (2), the Chief Administrative Officer shall deduct the amount of the fine from the net salary otherwise due the Member, Delegate, or Resident Commissioner, in accordance with timetables and procedures established by the Committee on House Administration for purposes of carrying out this subsection. (2)The date described in this paragraph is, with respect to a fine imposed on a Member, Delegate, or Resident Commissioner— 
(A)the date of the determination of the Committee on Ethics under subsection (b)(2); or (B)if the Member, Delegate, or Resident Commissioner does not file an appeal with the Committee on Ethics prior to the expiration of the period specified in subsection (b)(1), the first day after the expiration of such period. 
(d)Prohibiting use of campaign or official funds To pay finesA Member, Delegate, or Resident Commissioner may not use campaign funds or official funds, including amounts in the Members’ Representational Allowance, to pay a fine imposed under this resolution. (e)Policies and proceduresThe Sergeant-at-Arms, Committee on Ethics, Committee on House Administration, and Chief Administrative Officer are authorized to establish policies and procedures for the implementation of this resolution. 
 
Cheryl L. Johnson,Clerk.
